—Judgment modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We modify the judgment to grant the petition insofar as it seeks to annul respondent Sheriffs policies denying petitioner, a Baptist minister of the gospel, access to a Bible for use during his visitations with prisoners at the Cayuga County Jail and precluding him from holding confidential consultations with those prisoners. Respondent concedes that petitioner has the credentials to qualify as a "religious advisor” (9 NYCRR 7024.3 [a]). Because prisoners are entitled to "confidential consultation” with a religious advisor (9 NYCRR 7024.3 [c]; see also, Griffin v Coughlin, 743 F Supp 1006, 1025-1029), respondent’s determination denying petitioner "confidential consultation” is arbitrary and capricious. The right to confidential consultation with a religious advisor is not limited, as respondent contends, only to those members of the clergy who participate in the County Jail’s religious program, i.e., those religious advisors whose congregations are located within the same township as the jail (see, Correction Law § 500-j). Further, respondent failed to allege a rational basis for denying petitioner the use of one of the County Jail’s 50 Bibles during private ministrations.
The judgment is further modified to grant that portion of the petition that seeks to annul respondent’s policy of restricting petitioner to one visit per day. Although respondent could require petitioner to exercise visitations during the County Jail’s established visitation schedule and routine, there is no *773rational basis for arbitrarily limiting petitioner to one visit per day in response to requests from prisoners.
Supreme Court properly denied petitioner’s request for an order directing the Sheriff to permit petitioner to inspect the County Jail’s commitment record on a weekly basis. Although respondent concedes that petitioner is entitled to a copy of the daily booking record of the County Jail (see, Correction Law § 500-f) and is willing to provide petitioner with a monthly computer printout of that record, petitioner has not filed a request with respondent for weekly inspections. Because respondent has not refused weekly access and therefore no administrative appeal has been taken (see, Public Officers Law § 89 [4]), petitioner’s request for article 78 review of that issue is premature.
All concur except Callahan, J., who dissents in part and votes to affirm in the following Memorandum.